Quinn, Chief Judge
(concurring):
I concur generally with the principal opinion. However, I disagree with part of the discussion in Part V and with the comment on the sentence.
An accused is entitled to have his sentence as well as his guilt adjudged by court members who are uninfluenced by predetermined and fixed ideas. United States v. Deain, 5 USCMA 44, 17 CMR 44. Consequently, the defense counsel should have been allowed to inquire whether the court members had served on a court which followed a deliberate policy of imposing maximum sentences. The mere statement by the court member that he would impose a sentence on the basis of the evidence presented in the case should not have precluded further questioning as to his possible bias. However, the accused waived his right to attack the law officer’s ruling. Pie made no objection to the ruling; he asked no further questions about the member’s prior court service; and he did not challenge the member. United States v. Thomas, 3 USCMA 161, 11 CMR 161.
Insofar as the sentence is concerned, I do not agree that it is excessive. Moreover, the decision implies that this Court lacks power to review a grossly excessive sentence. The Court has never directly considered the extent of its power, if any, to review such a sentence. See: United States v. Keith, 1 USCMA 442, 451, 4 CMR 34; United States v. Engle, 3 USCMA 41, 11 CMR 41, concurring opinion of Judge Brosman; United States v. Voorhees, 4 USCMA 509, 16 CMR 83, concurring opinion of Judge Latimer. The question, therefore, is still an open one.